Citation Nr: 1429610	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-30 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, and if so, whether the reopened claim should be granted.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K. Shaner


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1990 until April 1991.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal is with the RO in Portland, Oregon.

In an April 2014 hearing, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed May 1991 rating decision, the RO denied a claim for service connection for a low back disorder.  

2.  The evidence associated with the claims file subsequent to the May 1991 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.  

3.  The evidence is at least in equipoise as to whether the Veteran's degenerative joint disease of the lumbar spine and chronic lumbar strain is related to an in-service parachute injury.  




CONCLUSIONS OF LAW

1.  The May 1991 decision that denied the claim for service connection for a low back disorder is final. 38 U.S.C.A. § 7105  (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for establishing service connection for degenerative joint disease of the lumbar spine and chronic lumbar strain have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013). 

II.  New and Material

The Veteran initially filed a claim for a low back disorder in April 1991.  In a May 1991 rating decision, the RO denied the claim based on a finding that the Veteran's low back disorder pre-existed service and was not aggravated by service.  The Veteran did not perfect an appeal to this decision, nor did he submit any additional evidence within one year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The May 1991 decision became final one year later and represents the last final denial of the claim. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

The evidence received as part of the Veteran's May 2008 petition to reopen his claim for service connection for a low back disorder includes private and VA treatment records, lay statements, and a VA examination.  A July 2009 private treatment record shows that the examiner opined that the Veteran's low back disorder was most likely related to his in-service parachute accident.  This evidence is both new and material in that it raises a reasonable possibility of substantiating the claim by providing a nexus to active service and contradicting the RO's previous finding that the Veteran's low back disorder pre-existed service.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is therefore reopened.  

III.  Service Connection

The Veteran contends that he has a low back disorder that is related to service.  Specifically, he alleges that he injured his back when his parachute failed to deploy properly in drills during active service.  He states that he had injured his back prior to service when he was thrown from a horse, but that there was no disability when he entered service.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2013).  Absent an entrance examination or the in-service manifestation or incurrence of a disease or injury, the presumption of soundness is not for application.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  There is no entrance examination report of record.  The absence of the report does not render the Veteran infirm or prevent the presumption from attaching; it is the fact that the examination occurred which triggers the presumption.  In the absence of an entrance examination report, the Board resolves doubt in favor of the appellant and finds that the Veteran was sound at entry to service in July 1990.  

The Board acknowledges the Veteran's statements made during the course of treatment following the 1991 accident indicating that he fell from a horse prior to service.  However, the Veteran's statements and a bare, conclusory transcription of this account in the 1991 Medical Board findings are not sufficient to establish a pre-existing disorder.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  The Medical Board report, at best, only describes the Veteran as having a history of back pain prior to service as opposed to having an actual disability.  As such, the Board finds that no low back disorder pre-existed service and the manifestation of low back pain following the Veteran's 1991 accident constitutes incurrence rather than aggravation of a pre-existing condition.  

Service treatment records confirm the Veteran's report of an in-service parachute accident.  See e.g., January 1991 Medical Board Report (indicating that the Veteran was treated for low back pain after a parachute accident).  The record shows that the Veteran has been diagnosed with anterior osteophytes along the thoracic spine and sacroiliac joint narrowing, lumbar strain, and degenerative joint disease of the lumbar spine.  See July 2009 Dr. E.D. Letter; see also October 2013 VA Examination Report.  The record also includes opinions from the Veteran's physicians at the Vancouver Clinic indicating that the Veteran's current low back disorder is most likely related to his in-service parachute accident.  Dr. E.D. specifically states "[the Veteran] continues to suffer from back pain that he did not have prior to [the parachute accident] and I feel that it is related to this accident in the military."  Dr. E.D. letter, at 2.  

The record also includes a VA opinion; however, the opinion is based on the assumption that the Veteran's low back disorder pre-existed service.  As the Board has found this not to be the case, the October 2013 VA examiner's opinion is not probative.  As there is no medical evidence of record to contradict the opinions from Vancouver Clinic, the Board finds that the evidence supports a nexus between the Veteran's current low back disorder and his active service.  As all elements of service connection have been satisfied, service connection for a low back disorder is granted.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) (2013).

As an aside, even if the a back disorder pre-existed service, there is more than insufficient evidence showing an increase in severity.  Such would shift the burden onto VA to show clear and unmistakable (undebatable) evidence that the pre-existing disability was not aggravated by service beyond its natural progression.  On this question, notwithstanding the fact that the Medical Board Report clearly states that there was an exacerbation of the pre-existing injury, the VA examiner found there was insufficient evidence to address the aggravation question.  In other words, the presumption of aggravation would not be rebutted.


ORDER

The claim for service connection for a low back disorder, to include degenerative disc disease, is reopened.  

Entitlement to service connection for a low back disorder, to include degenerative joint disease and chronic lumbar strain, is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


